Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed September 01, 2022 in response to the Office Action of June 02, 2022 is acknowledged and has been entered.  Claims 1-110, 117, 120-122, 130, 125, 130, 135, 136 and 138-139 have been cancelled. Claims 111, 119, 123, 126, 132, 134, 149, 150, 152, and 153 were amended. 
2.	Claims 111-116, 118-119, 123-124, 126-129, 131-134, 137 and 140-159 are pending and under consideration.
Rejections Maintained
3.	The following applications with at least one common inventor contain claims that raise the issue of provisional obviousness-type double patenting with respect to the instant claims 111-116, 118-119, 123-124, 126-129, 131-134, 137 and 140-159 alone or in combination with WO 2012/079000 (June et al. June 12, 2012), “June” and/or WO 2013/019615 A2 (June et al. Feb. 7, 2013), “June-2” as previously set forth, and the claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims.   The following applications have later effective filing dates than the instant application and thus the rejection(s) would be withdrawn per MPEP 1490 VI (D)(2)(a) if the instant application moves to allowance before the later filed cases are patented. 

 
Application 
Claims 
Publication (if any)
Mesothelin Binding Domain
CD3 zeta/SEQ ID NO: 10
16/065,387
1-3, 5, 7-8, 12, 16-19, 22-23, 30, 33, 35, 38, 40-41, 45-46, 48-49, 54-56, 59-63, 65, 71, 74 and 81
US 2019/0000944
SEQ ID NOs: 49 and 73
SEQ ID NO: 10
16/708,397
2-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 76, 79 and 81
US 2020/0339651
SEQ ID NOs: 57 and 292
SEQ ID NO: 20
16/965,880
1-58
US 2021/0038659
SEQ ID NOs: 49 and 73
SEQ ID NO: 10
17/489,674
1-5, 7, 14, 17, 23, 25, 27, 29, 33, 35, 37, 38, 44, 50, 54, 63,
64, 69, 75, 83, 86, 92, and 95
US 2022/0089750
SEQ ID NOs:57 and 110


Response to Arguments
4.  Applicant argues that a provisional double patenting rejection "might be obviated by future events." See In re Wetterau, 356 F.2d 556, 558 (CCPA 1966); see also M.P.E.P 804(1)(B)(1).
Applicant argues that as noted by the Examiner, these are a provisional rejections because the present application and U.S. App. Nos. 16/065,387, 16/708,397, 16/743,772, and 16/965,880 have not been allowed. Accordingly, Applicant requests that these rejections be held in abeyance until allowable subject matter has been identified.

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.  It is noted that application 16/065,387 has been allowed as US Pat. No. 11,413,340.  Thus, a terminal disclaimer is required for 16/065,387, US Pat. No. 11,413,340,  regardless of its filing date. 
Additionally, it is noted that the rejection over 16/743,772 is withdrawn in view of Applicant’s amendments. 



New Grounds of Rejection
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of January 23, 2020 for claims 111-116, 118-119, 123-124, 126-129, 131-134, 137 and 140-159  because the claims as currently constituted recite  “wherein the nucleic acid molecule does not encode a regulatable dual CAR system comprising at least one activation-conditional region and/or at least one constitutive control region” and a review of the parent applications does not reveal the claimed limitations. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 111-116, 118-119, 123-124, 126-129, 131-134, 137 and 140-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s amendment of claims 111 and 150  to  include the limitation “wherein the nucleic acid molecule does not encode a regulatable dual CAR system comprising at least one activation-conditional region and/or at least one constitutive control region,” has no clear support in the application and claims as filed.
Applicant argues that support for the amendment is found throughout the specification and original claims. Specifically, support for the amendments is found at least in previously presented claims 119, 120-123, 132, 135, and 136; original claims 13 and 51; and paragraphs [008] and [0021].
A review of the cited support reveals support for a costimulatory domain (claims 119, 132, 135 and 136),  SEQ ID NO: 10 (claims 120-123, 135 and 136), a CD8 transmembrane domain (claims 13 and 51; and paragraphs [008] and [0021].  However, this does not provide support for “wherein the nucleic acid molecule does not encode a regulatable dual CAR system comprising at least one activation-conditional region and/or at least one constitutive control region.”  While negative limitations are permitted to be claimed, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05 (i).  The closest support for the negative limitation in the specification as filed is a constitutive promoter and an inducible promoter.  See ¶¶ 00158-0160 and 00348.  However this does not provide adequate support for “at least one activation-conditional region and/or at least one constitutive control region” which are broader in scope than a constitutive promoter and an inducible promoter.   Thus, the amendment to claims 111 and 150 is new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 111-116, 118-119, 123-124, 126-129, 131-134, 137 and 140-159  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0311917 A1(Beatty et al. Oct. 27, 2016), “Beatty”.
	Beatty teaches the anti-mesothelin M11 CAR nucleic acid sequence SEQ ID NO: 121, which encodes the claimed M11 CAR comprising the SEQ ID NO: 49 scFv and SEQ ID NO: 73. See  Example 1 and Tables 2-5 and ¶¶ 0026, 0203 and 0336 of Beatty and Appendix. 
	Beatty teaches the anti-mesothelin CAR can comprise the CD3 zeta domain SEQ ID NO: 10 encoded by SEQ ID NO: 21. See Example 1.  
Beatty teaches the anti-mesothelin CAR can comprise, the CD8 transmembrane domain SEQ ID NO: 6 encoded by SEQ ID NO: 17. See Example 1.  
	Beatty teaches the anti-mesothelin CAR can comprise the hinge region SEQ ID NO: 2 encoded by SEQ ID NO: 13.  See Example 1 
Beatty teaches the anti-mesothelin CAR can comprise the 4-1BB costimulatory domain SEQ ID NO: 7 encoded by SEQ ID NO: 18. See Example 1
Beatty teaches the anti-mesothelin CAR can comprise the leader sequence SEQ ID NO: 1. See Example 1.
Beatty teaches expressing  the anti-mesothelin CAR in T cells with a lentiviral vector. See Example 3.
Beatty teaches the vector can be in vitro transcribed or synthetic RNA   See ¶¶ 0027,  0029 and 0036.
Beatty teaches a method of providing anti-tumor immunity or treating cancer, like mesothelioma, in a subject comprising administering to the subject an effective amount of a cell comprising a CAR molecule, e.g., a cell expressing a CAR molecule described herein, a cell described herein.  See ¶¶ 0037-0039. 
Beatty teaches the CAR molecule is introduced into T cells or NK cells, e.g., using in vitro transcription, and the subject (e.g., human) receives an initial administration of cells comprising a CAR molecule, and one or more subsequent administrations of cells comprising a CAR molecule, wherein the one or more subsequent administrations are administered less than 15 days, e.g., 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, or 2 days after the previous administration.  See ¶ 0051. 
Conclusion
8.	All other objections and rejections recited in the Office Action of Office Action of June 02, 2022  are withdrawn in view of Applicant’s amendments and arguments.
9.	No claims allowed.
10.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642

Appendix

Alignment of SEQ ID NO: 10 with SEQ ID NO: 10 of 16/065,387

Title:          US-16-750-951-10
Perfect score:  593
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_11142022_155744.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     593  100.0    112  1  AASEQ2_11142022_155744                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_11142022_155744

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

	

Alignment of SEQ ID NO: 10 with SEQ ID NO: 20 of 16/708,397

Title:          US-16-750-951-10
Perfect score:  593
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-708-397-20.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     593  100.0    112  1  US-16-708-397-20           Sequence 20, Appl


                                    ALIGNMENTS


RESULT 1
US-16-708-397-20

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


Alignment of SEQ ID NO: 10 with SEQ ID NO: 10 of 16/965,880

Title:          US-16-750-951-10
Perfect score:  593
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-965-880-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     593  100.0    112  1  US-16-965-880-10           Sequence 10, Appl


                                    ALIGNMENTS


RESULT 1
US-16-965-880-10

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112



Alignment of SEQ ID NO: 10 with SEQ ID NO: 20 of 17/489,674

Title:          US-16-750-951-10
Perfect score:  593
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-489-674-20.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     593  100.0    112  1  US-17-489-674-20           Sequence 20, Appl


                                    ALIGNMENTS


RESULT 1
US-17-489-674-20

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


SEQ ID NO: 73 aligned SEQ ID NO: 49

Title:          US-16-750-951-73
Perfect score:  2589
Sequence:       1 MALPVTALLLPLALLLHAAR..........LSTATKDTYDALHMQALPPR 485

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 241 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-750-951-49.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1291   49.9    241  1  US-16-750-951-49           Sequence 49, Appl


                                    ALIGNMENTS


RESULT 1
US-16-750-951-49

  Query Match             49.9%;  Score 1291;  DB 1;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         22 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 81
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGAEVKKPGASVKVSCKASGYTFTGYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         82 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQNFQGRVTMTRDTSISTAYMELRRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120

Qy        142 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSDIRMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180

Qy        202 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 261
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240

Qy        262 K 262
              |
Db        241 K 241